DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/3/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 17 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Landman et al. (US 2005/0107736; hereafter Landman).
In regard to claim 17, Landman discloses a kit (10) comprising:a delivery system comprising a cannula (37) and a pusher (55), the cannula defining a lumen (49), the pusher slidably disposed in the lumen defined by the cannula (see Figure 3 and par. [0024]); and a catheter (20) adapted to move between a first substantially straight configuration (see par. [0022] and [0024) when disposed within the lumen defined by the cannula and a second configuration in which the catheter defines a bend (see Figure 2; the space between 25 and 29 is a bend) and a coil (pigtail 28) when the 
**The examiner notes that claims 1 and 5 are not rejected over Landman because of the limitation “a pusher slidably disposed in the lumen defined by the cannula and adapted to transfer axial movement to the catheter to move the catheter from the first configuration to the second configuration”.  While Landman discloses a pusher in the form of obturator (55), the obturator is for insertion of the sheath (aka cannula) as opposed to “adapted to transfer axial movement to the catheter to move the catheter from the first configuration to the second configuration”.  The catheter (20) is inserted after removal of the obturator (see par. [0024]).  Applicant is encouraged to amend this limitation into claim 17.
In regard to claim 19, Landman discloses wherein the catheter (20) has a catheter wall defining a plurality of apertures (26); and wherein each aperture of the plurality of apertures is disposed on the coil when the catheter is in the second configuration (see Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Landman in view of Xia (US 2011/0152838).
Landman discloses all of the limitations recited in the independent claim but fails to expressly disclose “wherein the catheter comprises a plurality of catheters, each catheter of the plurality of catheters adapted to move between a first substantially straight configuration when disposed within the lumen defined by the cannula and a second configuration in which the catheter defines a bend and a coil when the catheter is free of the lumen defined by the cannula”. 
Xia discloses an analogous system including a delivery system (10) comprising cannula (18) and a pusher (24), the pusher (24) slidably received in the lumen of the cannula (18), and a catheter (28) for delivering medication to the body.  Xia discloses in par. [0064] that the teaching of “kit” includes one or more of the devices and components and may include medications and instructions (see par. [0064]-[0071]).  The components of the kit can be selected for the optimum results of the particular procedure and application being performed (see par. [0067]).
.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Landman in view of Hanson et al. (US 5,523,092; hereafter Hanson).
Landman discloses all of the limitations recited in the independent claim but fails to expressly disclose “wherein the catheter has a catheter wall defining a plurality of apertures; wherein the coil has an outwardly facing side and an inwardly facing side when the catheter is in the second configuration; and wherein a first set of apertures of the plurality of apertures is disposed on the outwardly facing side of the coil and a second set of apertures of the plurality of apertures is disposed on the inwardly facing side of the coil when the catheter is in the second configuration” as is recited in claim 20.
Hanson discloses an analogous catheter (10) comprising a coil region (22) at the distal portion, wherein the coil (22) includes a catheter wall defining a plurality of apertures (24); wherein the coil has an outwardly facing side (see Figure 4) and an inwardly facing side (see Figure 5) when the catheter is in the second configuration; and wherein a first set of apertures of the plurality of apertures is disposed on the outwardly facing side of the coil (see the outward apertures in Figure 4) and a second set of apertures of the plurality of apertures is disposed on the inwardly facing side of the coil (see the inward apertures in Figure 5) when the catheter is in the second configuration.  The ordinary skilled artisan would appreciate that the plurality of apertures around the circumference of the catheter (see Figure 1) ensure flow communication with the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the catheter of Landman with the aperture configuration of Hanson to provide a more robust means of maintaining flow communication with the internal lumen. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 11 of U.S. Patent No. 9,044,581 in view of Chang et al. (US 7,720,521). The instant claims recite substantially the same invention of claims 2 and 11 of '581 but further recite a lubricious coating disposed on the catheter. Chang et al. teach that it was known in the art to include coatings on nasal catheters to help with insertion into the body (see col. 17, lines 13-22). It would have been obvious to include the coating of Chang et al. with the recited invention of '581 in order to arrive at the instantly claimed invention.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 of U.S. Patent No. 9,586,034 in view of Chang et al. .
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-5 and 10 of U.S. Patent No. 9,592,370 in view of Chang et al. (US 7,720,521). The instant claims recite substantially the same invention of claims 4-5 and 10 of '370 but further recite a lubricous coating disposed on the catheter. Chang et al. teach that it was known in the art to include coatings on nasal catheters to help with insertion into the body (see col. 17, lines 13-22). It would have been obvious to include the coating of Chang et al. with the recited invention of '370 in order to arrive at the instantly claimed invention.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,188,828 in view of Chang et al. (US 7,720,521). The instant claims recite substantially the same invention of claim 11 of '828 but further recite that the coating is lubricious.  Chang et al. teach that it was known in the art to include lubricious coatings on nasal catheters to help with insertion into the body (see col. 17, lines 13-22). It would have been obvious to include the lubricious coating of Chang et al. with the recited invention of '828 in order to arrive at the instantly claimed invention.
Allowable Subject Matter
Claims 1-16 will be considered allowable upon resolution of the double patenting rejections.  Claim 17 will be considered allowable upon (1) amending claim 17 to include the suggestion by the examiner (see the rejection of claim 17 above) and (2) resolution of the double patenting rejections.
Other pieces of relevant art include:
US 8,603,185 to Shah et al. (hereafter Shah): Shah discloses delivery of stent (10) over a wire guide (110).  The removal of the wire guide causes transition of the stent (10) to the curved configuration (see col. 5, line 46-col. 6, line 50).  Shah fails to disclose, at least, the recited catheter, coating, and pusher of claims 1 and 5.  Shah also fails to disclose stent delivery to the sinus as is recited in claim 9.
US 5,603,694 to Brown et al. (hereafter Brown): Brown discloses delivery of an infusion coil (10) that is never disposed in a substantially straight configuration as is recited in claims 1, 5, 9, and 17.
Other references include US 5,681,323 to Arick, US 8,292,939 to Yacchia et al. and US 5,180,362 to Worst.  These references are discussed in the prosecution history of the parent applications and differences between the claimed invention are readily apparent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/           Primary Examiner, Art Unit 3783